Citation Nr: 0030189	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for a musculoskeletal 
disorder manifested by joint pain of the shoulders, right 
knee, ankles, elbows, feet, and cervical spine.

5.  Entitlement to service connection for a disorder 
manifested by chest pain.

6.  Entitlement to service connection for a disorder 
manifested by fatigue.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, and from September 1990 to June 1991, and periodically 
on active duty for training from April 1970 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied the veteran's claims of 
entitlement to service connection for joint pain, fatigue, 
and chest pain, as chronic disabilities resulting from an 
undiagnosed illness.  The veteran subsequently perfected an 
appeal of that decision..  The veteran subsequently perfected 
an appeal of that decision.  A video conference hearing on 
this claim was held on October 28, 1998, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's chronic disability manifested by joint pain 
of the ankles, feet, and elbows, has been attributed to the 
known clinical diagnoses of gout and olecranon bursitis of 
the left elbow.

3.  The veteran's chronic disability manifested by joint pain 
of the cervical spine has been attributed to the known 
clinical diagnoses of a compression deformity due to a motor 
vehicle accident in 1976, for which he had surgery.

4.  The veteran's chronic disability manifested by joint pain 
of right knee, has been attributed to the known clinical 
diagnoses of a meniscus tear. 

5.  The veteran's chronic disability manifested by joint pain 
of shoulders, has been attributed to the known clinical 
diagnoses of arthritic changes, demonstrated on x-ray as a 
narrowing of the acromioclavicular joint bilaterally.

6.  The veteran's chronic disability manifested by chest pain 
has been attributed to the known clinical diagnoses of 
esophageal reflux and gastritis.

7.  The veteran's chronic disability manifested by fatigue 
has been attributed to the depressive symptoms he manifested 
on his psychiatric examination and which has previously been 
diagnosed as dysthymia.

8.  There is no competent evidence of record that the 
veteran's joint pain of the feet, ankles, elbows, knees, left 
shoulder, cervical spine, and his fatigue are related to his 
periods of active service or his periods of active duty for 
training.  

9.  There is no competent evidence of record that the 
veteran's current right shoulder arthritis, and chest pain, 
are related to his treatment for right shoulder pain and a 
right pectoral muscle strain while in service.


CONCLUSIONS OF LAW

1.  Service connection for generalized joint pain as a 
chronic disability resulting from an undiagnosed illness is 
not established.  38 U.S.C.A. §  1117 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.317 (2000).

2.  Service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is not established.  38 
U.S.C.A. §  1117 (West 1991 and Supp. 2000); 38 C.F.R. § 
3.317 (2000).

3.  Service connection for chest pain as a chronic disability 
resulting from an undiagnosed illness is not established.  38 
U.S.C.A. §  1117 (West 1991 and Supp. 2000); 38 C.F.R. § 
3.317 (2000).

4.  A disability manifested by chest pain, currently 
identified as gastroesophageal reflux and gastritis, was not 
incurred or aggravated during the veteran's active service or 
active duty for training.  38 U.S.C.A. §§ 101(16), 101(24), 
106, 1110, 1131, 5107 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

5.  A disability manifested by joint pain of the elbows, 
feet, and ankles, currently identified as gout, was not 
incurred or aggravated during the veteran's active service or 
active duty for training.  38 U.S.C.A. §§ 101(16), 101(24), 
106, 1110, 1131, 5107 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

6.  A disability manifested by joint pain in the cervical 
spine, currently identified as a compression deformity status 
post surgery due to a motor vehicle accident in 1976, was not 
incurred or aggravated during the veteran's active service or 
active duty for training.  38 U.S.C.A. §§ 101(16), 101(24), 
106, 1110, 1131, 5107 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

7.  A disability manifested by joint pain of the right knee, 
currently identified as meniscus tear, was not incurred or 
aggravated during the veteran's active service or active duty 
for training.  38 U.S.C.A. §§ 101(16), 101(24), 106, 1110, 
1131, 5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).

8.  A disability manifested by joint pain of the shoulders, 
currently identified as arthritic changes, was not incurred 
or aggravated during the veteran's active service or active 
duty for training.  38 U.S.C.A. §§ 101(16), 101(24), 106, 
1110, 1131, 5107 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

9.  A disability manifested by fatigue, currently identified 
as part of the veteran's depressive psychiatric symptoms, was 
not incurred or aggravated during the veteran's active 
service or active duty for training.  38 U.S.C.A. §§ 101(16), 
101(24), 106, 1110, 1131, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under current law, once a veteran files a claim, the VA is 
required to assist a claimant in developing all facts 
pertinent to his or her claim for VA benefits, unless no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement to benefits.  This 
required assistance includes requesting information from 
other Federal departments or agencies, obtaining relevant 
evidence identified by the claimant, and providing a medical 
examination to the claimant when such examination may 
substantiate entitlement to the benefits sought.  38 U.S.C.A. 
§ 5107(a), as amended by Public Law No: 106-398, "The Floyd 
D. Spence National Defense Authorization Act for Fiscal Year 
2001."  With regard to this requirement, the Board notes that 
the veteran has been provided with multiple VA examinations, 
and that all identified records have been obtained by the VA, 
including the veteran's service medical and personnel 
records.  Therefore, the Board finds that the VA has 
satisfied the duty to assist the veteran in the development 
of her claims.

With the exception of one report of right shoulder pain 
diagnosed as such, and treatment for right chest pain upon 
movement, diagnosed as a pectoral muscle strain, the 
veteran's service medical records do not indicate that he 
complained of joint pain, fatigue, or chest pain while in 
service.  In fact, in several statements of record the 
veteran has asserted that his symptoms began upon his return 
to the United States after serving in the Southwest Asia 
Theater of Operations, and not while he was actually 
overseas.  His service medical records also do not include 
treatment for gastroesophageal reflux, gastritis, a medial 
meniscus tear of the right knee, arthritis of the shoulders, 
or gout.  Service medical records do confirm that the veteran 
reported being in a motor vehicle accident in 1976 in which 
he injured his neck.  No sequelae of this injury were noted.

In testimony at separate hearings before the RO and a member 
of the Board the veteran contends that while in Riyadh, 
Saudia Arabia, he was exposed to a variety of contaminants, 
scud missile attacks, and that he took all the medications 
given to him by the military to prevent disease and protect 
him from biological and chemical warfare.  He also asserts 
that ever since he served in the Southwest Asia Theater of 
Operations he has suffered from intermittent joint pain and 
swelling in his elbows, ankles, and feet, and pain in his 
neck, shoulders and right knee, general fatigue, and 
intermittent chest pain brought with no particular triggering 
event.  According to the veteran, these symptoms have 
increased in severity over the years.  His wife provided 
testimony and statements concerning the veteran's painful and 
swollen ankles, elbows, neck and chest.

Medical evidence of record includes multiple VA examination 
reports and VA outpatient treatment records.  In August 1986 
the veteran was hospitalized at a VA medical facility with 
complaints of easy fatigability and anorexia, he was 
diagnosed with iron deficiency anemia, treated and released.  
In June 1989 the veteran was provided with a VA examination 
report in connection with an unrelated claim.  The examiner 
noted that he had a compression deformity of the cervical 
spine status post surgery.  As noted this is related to a 
motor vehicle accident in 1976.

In November and December 1994 the veteran was provided with 
joints, heart, neurological and psychiatric examinations.  
The joints examinations noted the veteran's complaints of 
tenderness, difficulty getting dressed, and fatigue.  He 
reported no swelling and no heat, full range of motion in the 
spine, elbows, knees, ankles and wrists, with some decreased 
range of motion indicated in the shoulders secondary to pain, 
and some tenderness of the right shoulder, wrists, knees, 
ankles, and elbows.  A diagnosis was rendered of 
polyarthralgias and tenderness with no evidence of active 
synovitis.  X-rays of the shoulders and knees were taken, and 
they showed mild narrowing of the acromioclavicular joint 
spaces bilaterally and no abnormalities of the knees.  

The neurological examination report noted no neurological 
defects, his motor examination was unremarkable, his sensory 
examination was intact, deep tendon reflexes were present, 
and there was no atrophy and no focal neurologic defects.  
The diagnosis was a normal neurological examination "with 
what sound like muscle contraction type headaches."  The 
psychiatric examiner found no psychiatric impairment, and 
noted that although the veteran alleged memory impairment, he 
gave no history of significant memory impairment and 
exhibited no significant memory impairment during the 
examinations.  

The report of the heart examination notes the veteran's 
subjective complaints of fatigue, and on objective 
examination laboratory tests showed normal thyroid function, 
normal complete blood count results, sequential multiple 
analyzer results were normal except for the creatinine 
levels, chest x-rays were normal, as were "PT and PTT" and 
the electrocardiogram.  The veteran reported no chest pains.  
The diagnosis was hypertension and subjective history of 
fatigue.

Outpatient treatment records from February 1994 to November 
1995 show that the veteran complained of aches and pains in 
his joints, specifically his legs and arms, and tiring 
easily.  In May 1994 he was provided with a Gulf Registry 
Examination, the general physical examination was normal, and 
no specific cause was found for his muscle aches and fatigue.  
Subsequent outpatient treatment records from February 1996 to 
July  1997 are of record.  A June 1997 treatment notation 
indicates that the veterans foot, ankle and elbows were 
swollen and painful.  He was diagnosed with gout. 

In July and August  1997 the veteran was again provided with 
a battery of VA examinations, to include hypertension, 
joints, and neurological examinations.  The hypertension 
examiner noted the veteran's complaints of aching joints, 
chest pain and fatigue.  The objective findings showed no 
peripheral edema, no murmurs, rubs or gallops, lungs clear to 
auscultation and percussion, an abdomen free of organomegaly, 
and normal bowels sounds.  The diagnosis was hypertension, 
and atypical chest pain, etiology unknown, and tiredness in 
the knees.  

The joints examination noted the veteran's complaints of 
swelling and pain in the veteran's elbows, feet and ankles, 
with no neck and back complaints.  His gait was normal, his 
range of motion was normal in the shoulders, and his elbows 
were swollen. His knees had normal range of motion, no 
swelling, no tenderness, and no instability.  His feet had no 
tenderness, his ankles had some limitation of motion, and his 
neurological findings were normal.  The examiner's impression 
was that rheumatoid arthritis had to be ruled out. The Board 
notes that outpatient treatment records indicate that the 
veteran was eventually diagnosed with gout.  The veteran's 
neurological examination was normal, with another notation 
that the veteran had muscle contraction headaches probably 
related to an arthritic neck.

In response to a March 1999 Board remand the veteran was 
provided with additional examinations regarding his joint 
pains, fatigue, and chest pains.  The examiners were 
requested to render opinions as to the symptoms, objective 
indications, and diagnoses, unknown or otherwise.  The 
examiners were also requested to review the claims folder in 
making their assessments.  Initially, the Board notes that 
the claims file was misplaced prior to the examinations and 
was not available for review until after the examinations had 
taken place.  However, each examiner reviewed the claims file 
and rendered an addendum to his or her examination in light 
of this review.  In addition to the examination reports, VA 
outpatient treatment records from March 1998 to April 1999 
show treatment for inflamed joints attributed to gout and 
osteoarthritic pains, and documentation of his sporadic 
complaints of chest pain.

In September 1999 the veteran was again provided with VA 
examinations, this time a general medical examination, a 
joints examination and a psychiatric examination.  In 
addition, several studies and tests were performed, such as 
an MRI on his right knee, an upper gastrointestinal series, 
an echocardiogram, a chest x-ray, and x-rays of the elbows 
and knee.  

The psychiatric examination noted the veteran's complaints of 
chest and joint pain, which the veteran averred began 
immediately upon his return from Saudi Arabia.  The objective 
findings indicated no unusual motor activity, spontaneous and 
fluent speech, no flight of ideas, no looseness of 
association, no hallucinations, delusions, homicidal or 
suicidal thoughts, an appropriate affect, and a euthymic 
mood.  His remote, recent and immediate recall were good and 
his abstracting ability was adequate.  The examiner's 
assessment was that he had a history of mild depressive 
symptoms which were not severe enough to satisfy a 
psychiatric diagnostic criteria.  In a January 2000 update to 
this report after review of the claims file, the examiner 
indicated no change in his report and conclusions.

The veteran's joints examination noted his reports of pain, 
particularly in his right knee, after an injury in Vietnam, 
and his elbows.  The veteran's elbows had full range of 
motion, no swelling or deformity, with some tenderness 
bilaterally.  His right knee had no effusion, full range of 
motion, a trace of swelling, and a trace of quadriceps 
atrophy.  X-rays of the elbows showed no fracture, 
dislocation, or narrowing of the articular cartilage.  X-rays 
of the right knee showed no narrowing of the articular 
cartilage, osteophyte formation, loose bodies, and no 
fractures or dislocations.  His impression was that the 
veteran had a degenerative tear of the medial meniscus of the 
right knee.  Upon review of the claims file, the examiner 
indicated that there was no objective pathology of the right 
elbow, olecranon bursitis of the left elbow, a right medial 
meniscus tear of the right knee, and synovitis of the right 
knee of undetermined etiology.

In the September 1999 general medical examination the 
veteran's symptoms of aching joints, chest pain and fatigue 
were again noted.  On objective findings the examiner noted 
that the veteran was well-developed and nourished, and had no 
adenopathy of the lymphatic and hemic systems.  He had no 
history of heart problems, and reported chest pain once a 
month to the left of the sternum on exertion.  He described 
such pain as "like acid."  He walked two miles three times 
a week, rakes leaves, sweeps, mops, and vacuums at home.  His 
cardiac exam indicated no abnormalities other than slightly 
elevated blood pressure readings.  He reported that he had 
indigestion and heartburn, but was without organomegaly, 
masses, and tenderness.  On musculoskeletal examination he 
reported that he was being followed in the rheumatology 
clinic for gout treatment in his ankles, elbows and feet, and 
is prescribed medication for this condition.  The veteran 
also reported that he was fatigued all the time and gets 
tired quickly.  He works twelve hour shifts three and a half 
times a week, and has not had to miss work because of his 
fatigue.  He also reported that it was not so debilitating 
that he must stay in bed and he has not been hospitalized for 
evaluation due to his fatigue.  The examiner's relevant 
diagnoses were rare dyspepsia, gout, and a subjective history 
of fatigue with no objective findings and no discernable 
impact on his ability to perform his job.  Upon addendum 
after review of the claims file, and receipt of the results 
of his upper gastrointestinal series, the examiner noted that 
the veteran had gastroesophageal reflux disease and mild 
prominence of the gastric mucosa folds which could be due to 
gastritis, and a normal electrocardiogram, and a normal 
echocardiogram.  She amended her diagnosis of dyspepsia to 
gastroesophageal reflux disease and mild gastritis, and 
stated that in her opinion his chest pain was related to 
these conditions.  With regard to his fatigue, she stated 
that it was a subjective history with no objective findings, 
and it was not debilitating.  She asserted that it was 
related to the mild depressive symptoms noted in his 
psychiatric evaluation.



1.  Entitlement to service connection for a chronic 
disability due to an undiagnosed illness contracted during 
service in the Persian Gulf War.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

Current VA regulations implementing the Persian Gulf War 
Veterans' Act establish that service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychologic signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(a)(b) (2000).  The 
chronic disability must have became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 C.F.R. § 3.317(a) (2000).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2000).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2000).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2000).   

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2000).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

As noted above, the veteran's service personnel records 
indicate that he served on active duty for training in the 
Southwest Asia Theater of Operations in Saudi Arabia from 
September 1990 to June 1991.  Accordingly, he is a Persian 
Gulf Veteran within the meaning of the regulation.  

Reviewing the veteran's claims in light of the evidence of 
record, the Board finds that his claimed chronic disabilities 
due to an undiagnosed illness have all been attributed to 
recognized disorders.  The September 1999 general medical 
examiner, after reviewing the veteran's history, documenting 
his symptoms on examination, and reviewing the results of his 
laboratory tests, diagnosed him with esophageal reflux 
disease and mild gastritis, and attributed his chest pain to 
these disorders.  Although the August 1997 hypertension 
examiner asserted that the etiology of the veteran's atypical 
chest pain was unknown, the Board finds that the September 
1999 findings are more probative.  Not only did the September 
1999 examiner have the opportunity to review the entire 
record, but she addressed the chest pain complaints in 
detail, and had the opportunity to review the clinical 
evidence of an upper gastrointestinal series which was not 
present at the time of the August  1997 examination.  

With regard to the veteran's complaints of fatigue, once 
again, the Board finds the conclusions of the September 1999 
examiner that his fatigue was not debilitating, had no 
objective findings to support it, and was most likely linked 
to his depressive symptoms, is the most probative evidence of 
record with regard to this claim.  Although the notice to the 
veteran of the results of the May 1994 Gulf Registry 
Examination noted that no specific cause was found for his 
fatigue, the examination itself does not discuss any 
objective findings in support of his fatigue, any possible 
diagnosis, nor did this examination involve review of the 
entire record as did the subsequent examination.  
Accordingly, the veteran's fatigue is not attributable to an 
undiagnosed illness, but is part of the veteran's psychiatric 
depressive symptoms.  

Turning to the veteran's assertion that he has joint pain of 
the shoulders, elbows, ankles, feet, cervical spine and right 
knee due to an undiagnosed illness, these pains have all been 
attributed to known clinical diagnoses as well.  VA 
outpatient treatment records and the 1999 general medical 
examiner's findings indicate that the veteran's pain and 
swelling in his ankles, elbows and feet have been diagnosed 
as gout and treated as such with medication.  Moreover, x-ray 
evidence from December 1994 shows that the veteran's 
shoulders have mild narrowing of the acromioclavicular joint 
or mild arthritis explaining his shoulder pain, and his 
cervical spine was injured in a 1976 automobile accident 
resulting in surgery and a compression deformity.  Finally, 
his right knee pain has been attributed to a medial meniscus 
tear that was first observed on an MRI taken in November 
1999.  Given that these diagnoses are based on clinical 
evidence, the veteran's reported and confirmed medical 
history, laboratory results, and generally resulted from 
consideration of the entire claims file, the Board finds them 
more probative than mere assertions of joint pain in the 
record with no additional explanation or consideration of 
additional evidence.

In light of this evidence, the Board finds that the veteran 
has not established the evidence necessary for service 
connection for generalized joint pain, chest pain, and 
fatigue, as chronic disabilities resulting from undiagnosed 
illnesses, and his claim therefor is denied.

2.  Entitlement to service connection on a direct basis for a 
musculoskeletal disorder manifested by joint pain, a disorder 
manifested by chest pain, and a disorder manifested by 
fatigue. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Active military service 
includes active duty, any period of active duty training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

While the veteran has primarily asserted that his 
disabilities are due to an undiagnosed illness, he has also 
noted that he attributes the onset of his disabilities to his 
service in the Persian Gulf War.  Accordingly, in addition to 
considering his claims under the provisions discussed above, 
the Board finds that consideration of his claims on a direct 
basis is also warranted.  See Schroeder v. West, 212 F. 3d 
1265 (Fed. Cir. 2000).  

Reviewing the evidence of record, the Board notes that there 
is no competent evidence of record showing that his 
musculoskeletal disorder manifested by joint pain was 
incurred in service or that his current joint pains are 
related to his periods of active service or active duty for 
training.  This is also true for his claims of entitlement to 
service connection for disabilities manifested by chest pain 
and fatigue.  Additionally, the Board notes that to the 
extent that the veteran's musculoskeletal disorder and other 
claimed disorders have been diagnosed as arthritis, a medial 
meniscus tear, gout, gastroesophageal reflux, gastritis, and 
depressive symptoms, none of these diagnosed conditions have 
been related to his periods of active service and active duty 
for training, and there is no competent evidence of inservice 
incurrence of these disorders either.

Accordingly, absent competent evidence relating the veteran's 
current claimed or diagnosed disorders with his period of 
active service, the Board finds that these claims must be 
denied on a direct basis as well.  Consequently, entitlement 
to service connection for a musculoskeletal disorder 
manifested by joint pain; entitlement to service connection 
for a disorder manifested by chest pain, identified as 
gastroesophageal reflux disease; and entitlement to service 
connection for a disorder manifested by fatigue and 
attributed to depressive symptoms, are denied.


ORDER

Entitlement to service connection for chest pain as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for generalized joint pain 
as a chronic disability resulting from an undiagnosed illness 
is denied.

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for a musculoskeletal 
disorder manifested by joint pain of the shoulders, right 
knee, cervical spine, ankles, elbows and feet, is denied.

Entitlement to service connection for a disorder manifested 
by chest pain is denied on a direct basis.

Entitlement to service connection for a disorder manifested 
by fatigue is denied on a direct basis.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

